
	

113 HR 4530 IH: To require the Secretary of State to offer rewards of up to $5,000,000 for information regarding the attacks on the United States diplomatic mission at Benghazi, Libya, that began on September 11, 2012.
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4530
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. Burgess (for himself and Mr. Huelskamp) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To require the Secretary of State to offer rewards of up to $5,000,000 for information regarding
			 the attacks on the United States diplomatic mission at Benghazi, Libya,
			 that began on September 11, 2012.
	
	
		1.Rewards authorizedIn accordance with the Rewards for Justice program authorized under section 36 of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2708), the Secretary
			 of State shall offer a reward of not more than $5,000,000 to individuals
			 who furnish information—
			(1)regarding the attacks on the United States diplomatic mission at Benghazi, Libya, that began on
			 September 11, 2012; or
			(2)leading to the capture of an individual who committed, conspired to commit, attempted to commit, or
			 aided in the commission of the attacks described in paragraph (1).
			
